Case 1:18-cv-08248-RA Document 64 Filed 07/12/19 Page 1 of 2

pilsbury

Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth Street, NW | Washington, DC 20036 | tel 202.663.8000 | fax 202.663.8007

Michael Evan Jaffe
tel: +1,202.663.8068
michael.jaffe@pillsburylaw.com

July 12, 2019

VIA ECF

Honorable Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: Aboutaam vy. L’Office Federale de la Culture de la Confederation Suisse,
et al., 18-cv-8248 (RA) (S.D.N.Y.); and Beierwaltes vy. L’Office Federale
de la Culture de la Confederation Suisse, et al., 18-cv-11167-RA
(S.D.N.Y.)

Dear Judge Abrams:

This letter is written on behalf of the Swiss Confederation Defendants in the matters
identified above and with the authorization of Counsel for the Canton of Geneva.

Reference is made to the procedurally unorthodox letter submission made yesterday by
the Plaintiffs. The letter was offered as a response “to a question you asked at oral
argument ..., concerning international law, and to cite cases that you requested regarding
discovery.” [Dkt. 63 (Case 1:18-cv-8248-RA), Dkt. 63 (Case No, 1:18-cv-11167-RA)].
The response offered by the Plaintiffs to the international law question is predicated on a
misunderstanding of the nature of the seizure by the authorities in Switzerland assessed in
the context of international legal norms. Further, the cases cited related to discovery
provide no support for jurisdictional discovery in this case. Indeed, the cases cited are
readily distinguished from the instant matter.

www.pillsburylaw.com
Case 1:18-cv-08248-RA Document 64 Filed 07/12/19 Page 2 of 2

Honorable Ronnie Abrams
July 12, 2019
Page 2

If the Court is inclined to entertain Plaintiffs’ July 11" submission and is of the view that
comment from the Defendants would be appropriate, we are prepared to provide those
comments promptly.

Respectfully,

Mi Last] Vf —
ichael Evan Jeth

cc: All counsel of record

 
